
	
		II
		110th CONGRESS
		1st Session
		S. 1973
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to double the
		  period of limitations for returns involving offshore secrecy jurisdictions, to
		  modify certain other provisions relating to the statute of limitations, and for
		  other purposes.
	
	
		1.Six-year statute of
			 limitations for investigations involving offshore secrecy
			 jurisdictions
			(a)In
			 generalSection 6501(c) of the Internal Revenue Code of 1986
			 (relating to exceptions from limitations on assessment and collection) is
			 amended by adding at the end the following new paragraph:
				
					(11)Returns
				involving offshore secrecy jurisdictionsIf, for any taxable
				year, any item of a taxpayer (other than an entity the ownership interests in
				which are regularly traded on an established securities market) is an offshore
				secrecy jurisdiction item (as defined in subsection (n)), the tax imposed by
				this title for such taxable year may be assessed, or a proceeding in court for
				the collection of such tax may be begun without assessment, at any time within
				6 years after the return of such tax was
				filed.
					.
			(b)Terms relating
			 to offshore secrecy jurisdiction itemsSection 6501 of the
			 Internal Revenue Code of 1986 (relating to limitations on assessment and
			 collection) is amended by redesignating subsection (n) as subsection (o) and by
			 inserting after subsection (m) the following new subsection:
				
					(n)Terms relating
				to offshore secrecy jurisdiction itemsFor purposes of subsection
				(c)(11)—
						(1)Offshore
				secrecy jurisdiction itemThe term offshore secrecy
				jurisdiction item means any item of a taxpayer which is directly or
				indirectly attributable to any account, entity, or transaction involving an
				offshore secrecy jurisdiction. Such term shall include any item directly or
				indirectly attributable to—
							(A)the formation or
				ownership by the taxpayer of any applicable account or entity (or any interest
				in such account or entity),
							(B)the transfer of
				any money or other property by the taxpayer to any applicable account or entity
				or the transfer by the taxpayer of any interest in such account or entity,
				or
							(C)the receipt, or
				use, by the taxpayer of any money or other property from any applicable account
				or entity.
							(2)Applicable
				account or entityThe term applicable account or
				entity means any financial account, or any entity (including a trust,
				corporation, limited liability company, partnership, or foundation), which is
				formed, located, domiciled, or operating in an offshore secrecy jurisdiction.
				Such term shall not include an entity the ownership interests in which are
				regularly traded on an established securities market.
						(3)Offshore
				secrecy jurisdiction
							(A)In
				generalThe term offshore secrecy jurisdiction means
				any foreign jurisdiction which the Secretary determines for purposes of this
				subsection is a jurisdiction which—
								(i)has corporate,
				business, bank, or tax secrecy rules or practices which, in the judgment of the
				Secretary, unreasonably restrict the ability of the United States to obtain
				information relevant to the enforcement of this title, and
								(ii)does not have
				effective information exchange practices.
								(B)Secrecy or
				confidentiality rules and practicesFor purposes of subparagraph
				(A)(i), corporate, business, bank, or tax secrecy or confidentiality rules and
				practices include both formal laws and regulations and informal government or
				business practices which have the effect of inhibiting access of law
				enforcement and tax administration authorities to information regarding
				beneficial ownership and other financial information.
							(C)Ineffective
				information exchange practicesFor purposes of subparagraph
				(A)(ii), a jurisdiction shall be deemed to have ineffective information
				exchange practices unless the Secretary determines, on an annual basis,
				that—
								(i)such jurisdiction
				has in effect a treaty or other information exchange agreement with the United
				States which provides for the prompt and obligatory exchange of such
				information which is relevant for carrying out the provisions of the treaty or
				agreement or the administration or enforcement of this title,
								(ii)during the
				12-month period preceding the annual determination, the exchange of information
				between the United States and such jurisdiction was in practice adequate to
				carry out the provisions of the treaty or agreement; and
								(iii)during the
				12-month period preceding the annual determination, such jurisdiction was not
				identified by an intergovernmental group or organization of which the United
				States is a member as uncooperative with international tax enforcement or
				information exchange and the United States concurs in such
				identification.
								.
			2.Suspension of
			 statute of limitations while summons for foreign based records is
			 pendingSection 6503 of the
			 Internal Revenue Code of 1986 (relating to suspension of running of period of
			 limitation) is amended by redesignating subsection (k) as subsection (l) and by
			 inserting after subsection (j) the following new subsection:
			
				(l)Suspension
				while summons for records of foreign account, entity, or transaction is
				pending
					(1)In
				generalIf any summons is issued by the Secretary to a taxpayer
				(or to any other person to whom the taxpayer has transferred records) with
				respect to a return of tax by such taxpayer, and such summons requires the
				production of records relating to an account, entity, or transaction involving
				a foreign jurisdiction, the running of any period of limitations under section
				6501 on the assessment of such tax shall be suspended during any judicial
				enforcement period (as defined in subsection (j)(3)) with respect to such
				summons and for 120 days thereafter. This subsection shall not apply to a
				summons for the production of records relating to a foreign entity the
				ownership interests in which are regularly traded on an established securities
				market designated by the Secretary for purposes of this subsection.
					(2)Specific
				applicationExcept as provided in the last sentence of paragraph
				(1), this subsection shall apply in any case where the summons referred to in
				paragraph (1) relates to—
						(A)a financial
				account, or an entity (including a trust, corporation, limited liability
				company, partnership, or foundation), formed, located, domiciled or operating
				in a foreign jurisdiction, or
						(B)a case in which
				the taxpayer directly or indirectly transferred money or other property to, or
				received money or property from, such an account or entity or any other person
				in a foreign
				jurisdiction.
						.
		3.Extension of
			 statute of limitations during failure to notify secretary of certain foreign
			 transfersSection 6501(c)(8)
			 of the Internal Revenue Code of 1986 (relating to failure to notify Secretary
			 of certain foreign transfers) is amended by striking event and
			 inserting tax return.
		4.Exception to
			 statute of limitations on collection in case of attempt To evade
			 collectionSection 6502 of the
			 Internal Revenue Code of 1986 (relating to collection after assessment) is
			 amended by adding at the end the following new subsection:
			
				(c)Exception in
				case of attempt to evade paymentIn a case of a willful attempt
				in any manner to evade or defeat the payment of any tax that has been assessed
				under this title, the time for collection of such tax by levy or by a
				proceeding in court shall not expire before the date which is 10 years after
				such
				attempt.
				.
		5.Effective
			 dates
			(a)In
			 generalThe amendments made
			 by this Act (other than section 4) shall apply to—
				(1)returns filed
			 after the date of the enactment of this Act; and
				(2)returns filed on
			 or before such date if the period specified in section 6501 of the Internal
			 Revenue Code of 1986 (determined without regard to such amendments) for
			 assessment of such taxes has not expired as of such date.
				(b)CollectionsThe amendment made by section 4 shall apply
			 to—
				(1)assessments made
			 after the date of the enactment of this Act; and
				(2)assessments made
			 on or before such date if the period specified in section 6502 of the Internal
			 Revenue Code of 1986 (determined without regard to such amendment) for
			 collection of such taxes has not expired as of such date.
				
